Name: 80/394/EEC: Commission Decision of 20 March 1980 on the implementation pursuant to Directive 72/159/EEC of the reform of agricultural structures in the Kingdom of the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  economic policy; NA;  Europe
 Date Published: 1980-04-15

 Avis juridique important|31980D039480/394/EEC: Commission Decision of 20 March 1980 on the implementation pursuant to Directive 72/159/EEC of the reform of agricultural structures in the Kingdom of the Netherlands (Only the Dutch text is authentic) Official Journal L 097 , 15/04/1980 P. 0043 - 0043COMMISSION DECISION of 20 March 1980 on the implementation pursuant to Directive 72/159/EEC of the reform of agricultural structures in the Kingdom of the Netherlands (Only the Dutch text is authentic) (80/394/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas on 22 January 1980 the Government of the Netherlands notified, pursuant to Article 17 (4) of the abovementioned Directive, its redetermination of the comparable income for 1980 within the meaning of Article 4 thereof; Whereas Article 18 (3) of the Directive requires the Commission to determine whether, having regard to the abovementioned communication, the existing provisions in the Netherlands for the implementation of the Directive continue to satisfy the conditions for financial contribution by the Community towards common measures within the meaning of Article 15 thereof; Whereas the determination of the comparable income for 1980 meets the requirements of the Directive, and in particular Article 4 (1) thereof; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the fixing of the comparable income for 1980, the provisions for the implementation of Directive 72/159/EEC in the Netherlands continue to satisfy the conditions for a Community financial contribution towards common measures within the meaning of Article 15 thereof. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 20 March 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1.